Case 1:18-cv-23127-CMA Document 64 Entered on FLSD Docket 11/01/2018 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-23127-CIV-ALTONAGA/Goodman

  SANTIAGO US PACHECO, et al.,

          Plaintiffs,
  v.

  CACERES INTERIOR
  PARTITIONS, INC, et al.,

        Defendants.
  _______________________________/


                              ORDER SCHEDULING MEDIATION

          THE MEDIATION CONFERENCE in this matter shall be held with mediator Neil

  Flaxman, Esq., on March 7, 2019, commencing at 10:00 a.m. at Esquire Solutions, 44 West

  Flagler Street, Suite 1400, in Miami, Florida. This date shall not be rescheduled without leave of

  the Court. The parties are reminded that a report of their mediation must be filed by March 12,

  2019.

          DONE AND ORDERED in Miami, Florida, this 1st day of November, 2018.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
